     Case 3:19-cv-00256-MMD-WGC Document 49 Filed 08/24/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6      MARCUS WASHINGTON,                              Case No. 3:19-cv-00256-MMD-WGC

7                                  Petitioner,                       ORDER
             v.
8
       WARDEN WILLIAM GITTERE, et al.,
9
                               Respondents.
10

11          Petitioner has filed an unopposed motion for extension of time (first request) (ECF

12    No. 48). The Court finds good cause exists to grant the unopposed motion for extension

13    (ECF No. 48). Petitioner will have up to and including October 19, 2020, to file and serve

14    his response to Respondents' motion to dismiss (ECF No. 27).

15          DATED THIS 24th day of August 2020

16

17
                                                 MIRANDA M. DU
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28
